Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, 
an endoscope system comprising: an imaging unit and an image-processing unit, wherein the imaging unit images at least four images that serve as the first illumination images, wherein the at least four images include images that correspond to the first illumination light having low-spatial- frequency and the first illumination light having high- spatial-frequency, and two images in which the positions of the light portions and the dark portions are exchanged with each other by an intensity-distribution changing unit, and wherein the image-processing unit has a separating-processing unit configured to separate three image information for different depths of a subject from the at least four images; and an image-synthesizing unit configured to process a second illumination image by using image information other than the image information about the outermost surface side of the subject among the three image information separated by the separating-processing unit, along with the remaining features of claim 1.

Claim 4

an endoscope system comprising: an imaging unit; and an image-processing unit,
wherein first illumination images include at least two images that are imaged when a polarizing plate is retracted from an optical path of the endoscope in which a first illumination light that has the intensity distribution in which the positions of the light portions and the dark portions are exchanged with each other, is radiated, and an image that is imaged when the polarizing plate is disposed on the optical path and in which the spatially uniform first illumination light is radiated, and
 	wherein the image-processing unit has a separating-processing unit that is configured to separate the three image information having different depths of the subject; and an image-synthesizing unit configured to process a second illumination image by using image information other than the image information about the outermost surface side of the subject among the three of the image information separated by the separating-processing unit, along with the remaining features of claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest prior art Hosoda (US 6464633) teaches providing alternate light and dark portions of illumination light that are exchanged during illumination and using such light for imaging. Hosoda, however, does not teach an illumination light with different (low and high) spatial intensity distribution and using such light along with the light in which dark portions and .  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795